United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2359
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                  Lelen Lee Bonds,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                             Submitted: April 11, 2022
                              Filed: August 8, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     A jury convicted Lelen Bonds of possession with intent to distribute fifty grams
or more of methamphetamine. See 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). At
sentencing, the district court* concluded that Bonds was a career offender under the
sentencing guidelines. The court sentenced Bonds to a term of 270 months’
imprisonment for the drug trafficking offense. Bonds appeals the sentence, arguing
that the district court erred by classifying him as a career offender. We affirm.

       A defendant qualifies as a career offender if he has sustained two or more prior
felony convictions for a “controlled substance offense.” USSG § 4B1.1(a). A
controlled substance offense is a federal or state offense, punishable by a term of
imprisonment exceeding one year, that prohibits the distribution of a “controlled
substance.” Id. § 4B1.2(b). We use a categorical approach to determine whether an
offense fits this definition. United States v. Thomas, 886 F.3d 1274, 1275 (8th Cir.
2018). The district court determined that Bonds had sustained two prior convictions
for a controlled substance offense—a federal conviction for distribution of cocaine
and an Illinois state conviction for delivery of cocaine.

       Bonds argues that his prior Illinois state conviction for delivery of cocaine
under an Illinois statute, 720 Ill. Comp. Stat. 570/401(c)(2), does not qualify as a
controlled substance offense. The term “controlled substance” is not defined in the
guidelines, but Bonds asserts that the term means only substances controlled by
federal law. He argues that because Illinois’s definition of cocaine includes certain
isomers that are not included in the definition of cocaine under the federal Controlled
Substances Act, his statute of conviction is categorically overbroad. Compare 720
Ill. Comp. Stat. 570/206(b)(4), with 21 U.S.C. § 802(14), and 21 U.S.C. § 812,
Schedule II(a)(4).

     Bonds’s argument is foreclosed by circuit precedent. In United States v.
Henderson, 11 F.4th 713 (8th Cir. 2021), this court held that “[t]here is no


      *
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.

                                         -2-
requirement that the particular substance underlying the state offense is also
controlled under a distinct federal law.” Id. at 718. According to Henderson, a
controlled substance includes any type of drug whose manufacture, possession, or use
is regulated by law. Id. (quoting United States v. Ward, 972 F.3d 364, 370-71 (4th
Cir. 2020)). The Illinois statute regulates cocaine and its isomers, and Bonds’s prior
conviction under 720 Ill. Comp. Stat. 570/401 thus categorically qualifies as a
controlled substance offense.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-